DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10, 19, 48 and 52 are rejected under 35 U.S.C. 103 as unpatentable over Summersgill (US 20050255003) in view of Wikswo (US 20060099705), Lee (US 20100003666) and Cuiffi (US 20140030752).
	With respect to claims 1 and 52, Summersgill discloses a cell culture system comprising a plurality of microfluidic cell culture units (Figure 3:35-36).  This is described in at least paragraphs [0059]-[0072].  Each culture unit is connected to each other using a connector (Figure 4:32).  The connectors are used to deliver and withdraw a cell culture medium to and from each culture unit.  More specifically, any given 
 	Wikswo discloses a cell culture system comprising a microfluidic cell culture unit.  The culture unit includes a cell culture channel (Figure 1A:206 and Figure 2:302) in communication with a cell introduction port (Figure 2:303) and a cell removal port (Figure 1B:214).  The culture unit additionally includes a media channel (Figure 1A:202) fluidly connected to the cell culture channel, wherein the media channel has a media inlet port (Figure 1A:201) and a media outlet port (Figure 1A:203).  This is taught in at least paragraphs [0076]-[0087] and shown in Figs 1A-5. Wikswo additionally shows that, in at least some embodiments, a plurality of intermediary microchannels (Figure 2:306 and Figure 2:301) are formed between the media channel (Figure 1B:202) and the culture channel (Figure 2:302), and that the culture channels and media channels, and their respective inlet/outlet ports, are arranged in an equidistant grid pattern (see Fig. 1A).



	Summersgill and Wikswo both each teach volumetric flow rate control systems that include pumps, valves and electronic controllers for regulating cell culture flow rate.  Summersgill expressly mentions in paragraphs [0011] and [0014] that volumetric flow rate control means are provided.  Summersgill, however, does not appear to expressly disclose exemplary flow rates through the connectors.

	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the modified Summersgill system includes a volumetric flow rate control system configured to maintain fluid flow between 10 µl/hr to 5 ml/hr.  Lee expressly recognizes in paragraphs [0061] and [0099] that flow rate is a result effective variable to be optimized through routine experimentation (“The micropump can be operated at a predetermined frequency, which can be either substantially constant or modulated depending upon the requirements of the system”).  Lee is evidence that common pumps/syringes are capable of producing cell culture flow rates within the broad range of 10 µl/hr to 5 ml/hr and that these flow rates are suitable for microfluidic cell analysis systems.

	With respect to the limitations “wherein different cell types are cultured in different culture units” and “the cell culture medium is configured to support the growth of a plurality of different cell types”, it is noted that Wikswo teaches in at least paragraphs [0076] and [0078] that different culture units 206 may be used to accommodate different cell types (“at least two of the plurality of chambers 206, either in vivo conditions.  Accordingly, it would have been obvious to ensure that different cell types are cultured within different culture units within the Summersgill system.

	With respect to claim 2, Summersgill, Wikswo, Lee and Cuiffi disclose the combination as described above.  Summersgill additionally states that the cell culture system includes a variety of different detection devices.  Therefore, a controller, processor and computer-readable instructions must be contemplated.

	With respect to claim 3, Summersgill, Wikswo, Lee and Cuiffi disclose the combination as described above.  As stated above, paragraphs [0090] and [0092] of Summersgill indicate that any number of culture units may be provided in series.



	With respect to claim 19, Summersgill, Wikswo, Lee and Cuiffi disclose the combination as described above.  The Summersgill device is fully capable of accommodating a wide variety of fluid flow rates.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

	With respect to claim 48, Summersgill, Wikswo, Lee and Cuiffi disclose the combination the apparatus as described above.  The Summersgill and Wikswo device are microfluidic chips having channel heights ranging from 30 microns to 200 microns.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Summersgill (US 20050255003) in view of Wikswo (US 20060099705), Lee (US 20100003666) and Cuiffi (US 20140030752) as applied to claim 1, and further in view of Lee (US 20150086993).
	Summersgill, Wikswo, Lee ‘666 and Cuiffi disclose the combination in claim 1.  Although Summersgill, Wikswo, Lee ‘666 and Cuiffi each describe that multiple sensors 
	Lee ‘993 discloses a microfluidic cell culture system comprising a cell culture unit (Figure 9:100) comprising a plurality of connectors (Figure 9:94, 96, 98).  At least paragraph [0048] states that a pressure sensor (Figure 9:92) is provided within the connectors.
	Before the effective filing date of the claimed invention, it would have been obvious to include pressure and flow rate sensors within both the Summersgill connectors the Summersgill culture units.  Lee ‘993 teaches that it is often necessary to measure fluid pressure within connectors entering and leaving a cell culture unit to monitor flow rate and the pressure drop across the culture unit.  Furthermore, those of ordinary skill would have recognized that additional sensor would have allowed for a more detailed analysis of all factors affecting cell growth during the assay.  A mere duplication of parts and/or rearrangement of parts (i.e. the provision of additional sensors in the Summersgill connectors) that produces a well-established and predictable result is prima facie obvious.  See MPEP 2144.04.


Claims 1-3, 10, 19, 48 and 52 are rejected under 35 U.S.C. 103 as unpatentable over Cuiffi (US 20140030752) in view of Wikswo (US 20060099705), Lee (US 20100003666).
	With respect to claims 1 and 52, Cuiffi discloses a cell culture system comprising a plurality of microfluidic cell culture units (Figure 3A:206).  This is described in at least paragraphs [0035]-[0062] and [0078]-[0083].  Each culture unit is connected to each in vivo conditions.  It is unclear, however, if Cuiffi teaches that each cell culture unit includes a cell culture channel having an inlet and outlet in communication with a media channel having an inlet and an outlet.
 	Wikswo discloses a cell culture system comprising a microfluidic cell culture unit.  The culture unit includes a cell culture channel (Figure 1A:206 and Figure 2:302) in communication with a cell introduction port (Figure 2:303) and a cell removal port (Figure 1B:214).  The culture unit additionally includes a media channel (Figure 1A:202) fluidly connected to the cell culture channel, wherein the media channel has a media inlet port (Figure 1A:201) and a media outlet port (Figure 1A:203).  This is taught in at least paragraphs [0076]-[0087] and shown in Figs 1A-5. Wikswo additionally shows that, in at least some embodiments, a plurality of intermediary microchannels (Figure 2:306 and Figure 2:301) are formed between the media channel (Figure 1B:202) and the culture channel (Figure 2:302), and that the culture channels and media channels, and 
	Before the effective filing date of the claimed invention, it would have been obvious to fabricate the Cuiffi microfluidic cell culture units according to a variety of different fluidic patterns, including those that have interacting culture channels and media channels.  Wikswo teaches that it is well known in the art to affect conditions within a cell culture channel using cell culture channel inlet and outlet means configured to add and remove cells, fluids or chemicals (see paragraph [0082] “The individual control of the environment of the corresponding chamber 206 includes any and all intended activities that may affect the environment of a chamber such as the delivery or removal of the cells, fluids or chemicals to the corresponding chamber 206 or flushing the corresponding chamber 206”).  Similarly, Wikswo teaches in at least paragraph [0077] that additional medium/chemicals may interact with cells in the cell culture channel using a media channel in communication with the culture channel (“the inlet port 201 and the outlet port 203 are apart from each other along the channel 202. As such formed, a fluid or an intended amount of material such as a bolus of selected chemicals 206 can be introduced from an external device or port (not shown) into the channel 202 through the inlet port 201, and away from the channel 202 through the outlet port 203”).

	Cuiffi and Wikswo both each teach volumetric flow rate control systems that include pumps, valves and electronic controllers for regulating cell culture flow rate.  Cuiffi expressly mentions in paragraphs [0005] and [0039] that volumetric flow rate 
	Lee discloses a cell analysis system comprising a microfluidic unit comprising at least one channel in communication with an inlet port and an outlet port.  This is shown in at least Figs. 4A and 4B.  Lee teaches in paragraph [0061] and that flow rate through the channels in controlled using micropumps and may be adjusted depending on the requirements of the system.  At least paragraph [0099] describes one embodiment in which cells are perfused through the microfluidic unit at a flow rate of 45 µl/hr (i.e. 0.75 µl/min).
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the modified Cuiffi system includes a volumetric flow rate control system configured to maintain fluid flow between 10 µl/hr to 5 ml/hr.  Lee expressly recognizes in paragraphs [0061] and [0099] that flow rate is a result effective variable to be optimized through routine experimentation (“The micropump can be operated at a predetermined frequency, which can be either substantially constant or modulated depending upon the requirements of the system”).  Lee is evidence that common pumps/syringes are capable of producing cell culture flow rates within the broad range of 10 µl/hr to 5 ml/hr and that these flow rates are suitable for microfluidic cell analysis systems.

	With respect to claim 2, Cuiffi, Wikswo and Lee disclose the combination as described above.  Cuiffi additionally states that the cell culture system includes a variety 

	With respect to claim 3, Cuiffi, Wikswo and Lee disclose the combination as described above.  As discussed above, paragraph [0081] of Cuiffi indicates that any number of culture units may be provided in series.

	With respect to claim 10, Cuiffi, Wikswo and Lee disclose the combination as described above.  Paragraph [0080] of Cuiffi states that the plurality of connectors may be configured to arrange the plurality of cell culture units in series.

	With respect to claim 19, Cuiffi, Wikswo and Lee disclose the combination as described above.  The Cuiffi device is fully capable of accommodating a wide variety of fluid flow rates.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

	With respect to claim 48, Cuiffi, Wikswo and Lee disclose the combination the apparatus as described above.  The Cuiffi and Wikswo device are microfluidic chips having channel heights ranging from 30 microns to 200 microns.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cuiffi (US 20140030752) in view of Wikswo (US 20060099705) and Lee (US 20100003666) as applied to claim 1, and further in view of Lee (US 20150086993).
	Cuiffi, Wikswo and Lee ‘666 disclose the combination in claim 1.  Although Cuiffi, Wikswo and Lee ‘666 each describe that multiple sensors are provided to monitor conditions with each cell culture unit, Cuiffi does not appear to teach that similar sensors are also provided within the connectors.
	Lee ‘993 discloses a microfluidic cell culture system comprising a cell culture unit (Figure 9:100) comprising a plurality of connectors (Figure 9:94, 96, 98).  At least paragraph [0048] states that a pressure sensor (Figure 9:92) is provided within the connectors.
	Before the effective filing date of the claimed invention, it would have been obvious to include pressure and flow rate sensors within both the Cuiffi connectors the Cuiffi culture units.  Lee ‘993 teaches that it is often necessary to measure fluid pressure within connectors entering and leaving a cell culture unit to monitor flow rate and the pressure drop across the culture unit.  Furthermore, those of ordinary skill would have recognized that additional sensor would have allowed for a more detailed analysis of all factors affecting cell growth during the assay.  A mere duplication of parts and/or rearrangement of parts (i.e. the provision of additional sensors in the Cuiffi connectors) that produces a well-established and predictable result is prima facie obvious.  See MPEP 2144.04.


Response to Arguments
In response to Applicant’s amendments filed 26 August 2021, the previous rejections under 35 U.S.C. 103 have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the combination of Summersgill with Wikswo, Lee and Cuiffi and the combination of Cuiffi with Wikswo and Lee.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799